Mr. Chief Justice Shepard
delivered the opinion of the Court:
Applicant, Edgar H. Cottrell, applied for a patent for improvements in cutting and folding machines for printing presses, containing fourteen claims.' Claims 9 to 14, inclusive, were allowed, and claims 1 to 8, inclusive, rejected. Erom this rejection he has appealed.
The allowed claims cover the specific device. The reject*371ed claims are general and comprehensive. Rejected claims 1, 4, and 8 sufficiently present the question involved. They are as follows:
“1. Means for collecting a group of sheets cut and fed from the main web, a folding cylinder and means for causing the cylinder to collect thereon the group of sheets cut and fed from the main web with a previously printed insert sheet fed from one source of supply, and a previously printed cover sheet fed from another source of supply.”
“4. Means for collecting a group of sheets cut and fed from the main web, folding cylinders, means for causing one of the cylinders to collect thereon the group of sheets cut and fed from the main web, with a previously printed insert sheet fed from one source of supply, and a previously printed cover sheet fed from another source of supply, and coacting folding devices arranged to fold the sheets together and deliver them at a predetermined point.”
“8. Means for collecting a group of sheets cut and fed from the main web, folding cylinders, means for causing one of the cylinders to successively collect thereon a previously printed insert sheet fed from one source of supply, the group of sheets cut and fed from the main web, and a previously printed cover sheet fed from another source of supply, and coacting folding devices arranged to fold the sheets together and deliver them at a predetermined point.”
The eight claims were rejected on the disclosures of patent to Spalckhaver, No. 679,191, and British patent to Allison.
The reasons given by the Commissioner for his final decision rejecting the claims are quite satisfactory to us, and it would serve no useful purpose to reargue the question.
The decision will therefore be. affirmed; and the clerk will certify this decision to the Commissioner of Patents as the law requires. Affirmed.